                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



H&E EQUIPMENT SERVICES, INC.                                                CIVIL ACTION


VERSUS                                                                      19-134-SDD-EWD


LEONARD ST. GERMAIN


                                            RULING

         This matter is before the Court on the Motion for Restraining Order and Preliminary

and/or Permanent Injunction1 filed by Plaintiff, H & E Equipment Services, Inc. (“Plaintiff”).

It does not appear from the record that the Defendant, Leonard St. Germain, has been

served with the Complaint2 filed in this matter on March 1, 2019. Because Plaintiff has

failed to comply with the requirements of Rule 65 of the Federal Rules of Civil Procedure,

the Court denies the motion to the extent that Plaintiff seeks a temporary restraining order.

The Court will defer ruling on the motion for a preliminary/permanent injunction until

Defendant has appeared in this matter.

I.       STANDARD FOR A TEMPORARY RESTRAINING ORDER

         In order to obtain a TRO, Plaintiff must demonstrate: (1) a substantial likelihood of

success on the merits, (2) a substantial threat that Plaintiff will suffer irreparable injury if


1
 Rec. Doc. No. 3.
2
 Rec. Doc. No. 1. Summons has been issued to Leonard St. Germain (Rec. Doc. No. 2) but not returned
executed.
50814 

                                                                                        Page 1 of 3 

                                                                                                       

 
the injunction is not granted, (3) that the threatened injury outweighs the threatened harm

to the Defendant, and (4) that granting the preliminary injunction will not deserve the

public interest.3   Because a temporary restraining order is an extraordinary remedy, it

should be granted only if Plaintiff clearly carries its burden of persuasion as to all four

factors.4

         Rule 65(b)(1) of the Federal Rules of Civil Procedure states that a court “may issue

a temporary restraining order without written or oral notice to the adverse party or its

attorney only if: (A) specific facts in an affidavit or a verified complaint clearly show that

immediate and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition; and (B) the movant's attorney certifies in writing

any efforts made to give notice and the reasons why it should not be required.” Plaintiff

has failed to satisfy both requirements set forth in Rule 65(b)(1).

         The Complaint filed in this matter is not a verified complaint, and no affidavit has

been submitted therewith. Also lacking is the certification required by counsel regarding

attempted notice efforts or a reason why notice should not be provided to the Defendant.

Indeed, the issue of notice is simply ignored by Plaintiff altogether. There is nothing

before the Court to indicate that Plaintiff had made good faith efforts to comply with his

obligation to act equitably when seeking such an extraordinary remedy.




3
  Justin Industries v. Choctaw Securities, L.P., 920 F.2d 262 (5th Cir.1990).
4
  Planned Parenthood Ass'n of Hidalgo Cnty. Tex., Inc. v. Suehs, 692 F.3d 343, 348 (5th Cir. 2012)
(quotation and citation omitted).
50814 

                                                                                       Page 2 of 3 

                                                                                                      

 
          Accordingly, having failed to satisfy the requirements of Rule 65, Plaintiff’s Motion

shall be DENIED as to the TRO request, and the remainder of the Motion is deferred until

Defendant has made an appearance. Once Defendant has been served and received

notice of this action, the Court will move promptly to set a telephone status conference to

set deadlines for a preliminary injunction hearing.

II.       CONCLUSION

          For the reasons set forth above, Plaintiff’s Motion for Restraining Order and

Preliminary and/or Permanent Injunction5 is hereby DENIED in part and DEFERRED in

part.     
          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on March 22, 2019.



                                                
                                             S
                                         CHIEF JUDGE SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




5
    Rec. Doc. No. 3.
50814 

                                                                                     Page 3 of 3 

                                                                                                 

 
